993 F.2d 1537
83 Ed. Law Rep. 87
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. LAWS, Jr., Plaintiff-Appellant,v.Mary Sue TERRY, Attorney General of the Commonwealth ofVirginia, Defendant-Appellee.
No. 92-2560.
United States Court of Appeals,Fourth Circuit.
Argued:  May 5, 1993Decided:  June 1, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-547-R)
Argued:  David R. Simonsen, Jr., Richmond, Virginia, for Appellant.
Paul Joseph Forch, Senior Assistant Attorney General, Office of the Attorney General, Richmond, Virginia, for Appellee.
On Brief:  Stephen D. Rosenthal, Attorney General, Neil A.G. McPhie, Senior Assistant Attorney General, Guy W. Horsley, Jr., Senior Assistant Attorney General, R. Claire Guthrie, Chief Deputy Attorney General, Office of the Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and HAMILTON, Circuit Judges, and HEANEY, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation.
PER CURIAM:


1
Plaintiff James E. Laws, a former employee in the Virginia Attorney General's Office, appeals the district court's dismissal under Fed.  R. Civ. P. 12(b)(6) of his Section 1983 claim that his firing violated the Equal Protection Clause and the district court's grant of summary judgment for the Attorney General on his Section 1983 claim that his firing violated the First Amendment.


2
We have reviewed the issues, studied the briefs and the record, and heard oral argument.  We agree with the analysis of the district court and affirm on the basis of its reasoning.

AFFIRMED